Title: From John Adams to William Tudor, Sr., 16 November 1816
From: Adams, John
To: Tudor, William, Sr.



Dear Tudor
Quincy November. 16 1816

Your favour of the 11th. has conjured up, in my Imagination so many Ghosts that I am in danger of being frightened as much as the Old Lady of Endor was at the Light of Samuel.—
Many are the Years, in which I have Seriously endeavoured to Strip from my Mind every prejudice, and from my heart every Feeling, unfavourable to Mr Hutchinson. The subject is so familiar to my thoughts that I could draw his Character faster than my Pen could fly, I feel no Animosity against his Memory.—I could write his Life as coolly as that of Alexander or Ceasar. But on a deliberate Second View of my own Portrate of him I should feel doubts of my own Impartiality—
He was a memorable, and an awful Example of Disappointment in the Career of Ambition. Cromwell and Napoleon will be more known, but neither was a more distinct Example.—
You may form some conjecture of my Feelings when I tell you; or perhaps I might more properly say when I remind you, that he Seduced from my Bosom, three of the most intimate Friends I ever had in my Life, Jonathan Sewall Samuel Quincy, and Daniel Leonard;—Every one of these had been as ardent and explicit Patriots as I was—or ever pretended to be.—By means more Artfull but as corrupt as any ever employed by Sir Robert Walpole.—did that Artful Jesuit seduce three of the most Amiable young Men from the cause of their Country to their own Ruin—He practiced all his Arts upon me.—My Constant Answer was “I cannot in Conscience.” I would give the whole History in detail.—But you would Say, and the World would say John Adams is an Old Pharisee thanking God that he is not like other Men—I had rather they should say he is a Publican praying God to be Merciful to a Sinner.—But in either case, poor John would be accused as a Fanatic or a Hypocrite.—
I could not write the Character of Hutchinson, without discribing my 3 Friends Sewall Quincy and Leonard, and many others that would harrow up my Soul; among the rest myself, and this would make me blush.—If you desire it however, and will give me your honour they shall not be published, I will give you a few Anecdotes of the probability of which you shall Judge from your own Recollections.—
You Say, Hutchinson’s moral Character was good “This must be understood with great Exceptions.—
You say his Judicial Character was good “this must be construed with great Limitations.—You say his private Character was good” Of that I know not enough, to say anything.
Of his Litterary Character the World will Judge by his Writings. They are valuable. He had great Advantages from his Birth and hereditary Collections of Pamphlets and Manuscripts and especially from his Family Connections with the Mothers and his Neighbourhood to Mr Prince for writing the History of Massachusetts Bay.—
There was much Affectation much dissimulation and I must add deep Hipocrisy in his Character—Though his Father had made a Fortune by Speculation in a depreciating Paper Currency he had great Merit in Abolishing that Instrument of Injustice in 1750.—But who my Friend? who shall do justice to the Characters of James Otis Samuel Adams and John Hancock? who breathed a torrent of persecution from 1760 to 1715, and ever since? I can Scarcely add the Name of

John Adamsmy hand Shakes so much more than usual this Morning